EXHIBIT 10.11

 

VIRGINIA FINANCIAL GROUP, INC.

INCENTIVE PLAN FOR EXECUTIVE MANAGERS

 

INCOME OBJECTIVE

 

EPS growth

 

Weighting - 50% of total incentive target

 

  •   Start payment threshold – 6.0% fully diluted EPS growth above 2004 actual.
Note that 2005 EPS growth below 6% would result in no incentive payment against
this objective.

 

  •   Target Performance – 10% growth

 

REVENUE GROWTH

 

Organic Growth in “Value Added” (Net Interest Income + Non-Interest Income -
excluding gain/loss on sale of securities, but including revenue gains from
acquisitions)

 

Weighting - 50% of total incentive target

 

  •   Start payment threshold established

 

  •   Target Performance reflecting 10% growth)

 

  •   Payout for performance above target is capped.